                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                         :
PILLAR TO POST, INC., et al.
                                         :

        v.                               :   Civil Action No. DKC 18-3761

                                :
MARYLAND HOME INSPECTORS, INC.,
et al.                          :

                              MEMORANDUM OPINION

        Presently pending and ready for resolution in this breach of

contract, tortious interference with contract, and Lanham Act case

is the motion to dismiss or in the alternative for summary judgment

filed       by   Defendants   LodeStar   Inspection   Services,   LLC,   Neil

Roseman, Rachel Oslund, Jennifer Shipe, Kathleen Johnson, Bryant

White, Keith Vierling, Kevin Bennett, and Richard M. Williams.

(ECF No. 26).1        The issues have been fully briefed, and the court

now rules, no hearing being deemed necessary.            Local Rule 105.6.

For the following reasons, the motion to dismiss will be granted

in part and denied in part.

I.      Background

        Unless otherwise noted, the facts outlined here are set forth

in the amended complaint, (ECF No. 23), and construed in the light

most favorable to Plaintiff.


        1
       The status of Maryland Home Inspectors, Inc. is unclear.
Fairly early in the case, an attorney filed a request for extension
on behalf of all defendants, reciting that all had been served.
(ECF No. 4). No attorney has otherwise entered an appearance for
MHI, nor has an answer or motion to dismiss has been filed on its
behalf.
       Pillar    to    Post,   Inc.    (“Pillar   to    Post”)    is    a   Delaware

corporation and franchisor of home inspection businesses.2                        In

2006, James Williams (“J. Williams”) began operating a Pillar to

Post       franchise   in   Maryland    called    Maryland       Home   Inspectors

(“MHI”).       MHI operated under a franchise agreement (the “Franchise

Agreement”) with Pillar to Post.             In recent years, J. Williams

began to transition management of the business to his daughter,

Rachel Oslund.

       On December 22, 2017 (the “Petition Date”), MHI filed for

bankruptcy.       From the Petition Date through October 4, 2018, MHI

operated as a debtor-in-possession under the Bankruptcy Code.                     On

September 24, 2018, Ms. Oslund announced that she would be leaving

MHI to start a new home inspection business with Neil Roseman.

That business eventually became LodeStar, LLC, and Oslund would

eventually bring her previous staff at MHI — Shipe, Johnson,

Bennett, White, Vierling, and Richard M. Williams (“R. Williams”)

— with her, while her father retired.                  As a result of Oslund’s

departure, MHI announced that it would be closing its business and

converting the Bankruptcy Case to Chapter 7.

       In a series of e-mail communications and in-person meetings

in September and October 2018, Oslund, J. Williams, Roseman, and

certain MHI staff members discussed their transition from MHI to



       2
       Pillar to Post, Inc. also operates as a distinct, Canadian
corporation under the same name.    The Canadian Pillar to Post,
Inc. is also a plaintiff in this action.
                                2
LodeStar as a “changeover.”       Ms. Oslund retained her old business

phone number at MHI explicitly for the purpose of maintaining

connections with previous MHI clients at LodeStar.            Ms. Oslund

also sent an e-mail to a list of customers and referral sources

(the “Referral List”) informing them that she and her team would

be operating a new business with the “[s]ame great service. Same

Passion for radon education.       New name.”

      On November 30, 2018, the Bankruptcy Court entered an Order

Modifying Automatic Stay, which permitted Pillar to Post to try to

enforce its termination and non-monetary post-termination rights

under the Franchise Agreement.           On December 4, 2018, Pillar to

Post sent MHI a Notice of Termination, which terminated the

Franchise Agreement.

      On December 6, 2018, Plaintiffs filed this suit.          (ECF No.

1).    On   March   11,   2019,   Plaintiffs,   without   objection   from

Defendants, filed an amended complaint (the “Amended Complaint”).

(ECF No. 23). On March 29, 2019, all Defendants, except MHI, filed

their motion to dismiss.      (ECF No. 26).     Plaintiffs responded in

opposition, (ECF No. 31), and Defendants replied, (ECF No. 36).

II.   Analysis

      A.    Failure to Join

      Defendants argue that Plaintiffs have failed to join J.

Williams, an allegedly required and indispensable party under




                                     3
Fed.R.Civ.P. 19(a) and (b).    (ECF No. 26-1, at 21)3.    A party must

be joined under Rule 19(a)(1) if:

               (A) in that person’s absence, the court
          cannot accord complete relief among existing
          parties; or

               (B) that person claims an interest
          relating to the subject of the action and is
          so situated that disposing of the action in
          the person's absence may:

               (i) as a practical matter impair or
          impede the person's ability to protect the
          interest; or

               (ii) leave an existing party subject to
          a substantial risk of incurring double,
          multiple,    or     otherwise    inconsistent
          obligations because of the interest.

     Here, the parties agree that joinder of J. Williams would

destroy complete diversity in this case and deprive the court of

subject matter jurisdiction.    Under Rule 19(b):

               If a person who is required to be joined
          if feasible cannot be joined, the court must
          determine   whether,   in   equity  and   good
          conscience, the action should proceed among
          the existing parties or should be dismissed.
          The factors for the court to consider include:

               (1) the extent to which a judgment
          rendered in the person’s absence might
          prejudice that person or the existing parties;

               (2) the extent to which any prejudice
          could be lessened or avoided by:

                    (A) protective    provisions    in   the
               judgment;



     3 References to page numbers in the parties’ papers are to
the ECF-generated page numbers at the top of each page.
                                4
                       (B) shaping the relief; or

                       (C) other measures;

                (3) whether a judgment rendered in the
           person’s absence would be adequate; and

                (4) whether the plaintiff would have an
           adequate remedy if the action were dismissed
           for nonjoinder.

      Fed.R.Civ.P. 19(b).

      Thus, determining whether the court should dismiss under Rule

12(b)(7) involves a two-step inquiry: “First, the district court

must determine whether the party is ‘necessary’ to the action

under Rule 19(a).      If the court determines that the party is

‘necessary,’   it    must    then    determine      whether    the   party    is

‘indispensable’ to the action under Rule 19(b).”              Nat’l Union Fire

Ins. Co. of Pittsburgh, PA v. Rite Aid of S.C., Inc., 210 F.3d

246, 249-50 (4th Cir. 2000).         Dismissal under this standard “is a

drastic remedy, however, which should be employed only sparingly.”

Id.

      The burden falls to Defendants to show that Plaintiffs have

failed to join a necessary and indispensable party.             See R-Delight

Holding, LLC v. Anders, 246 F.R.D. 496, 499 (D.Md. 2007) (citing

5 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1359 (3d ed.2007)).             Here, Defendants have failed to

meet that burden.

      Defendants    note    that    “Rule    19   determinations     are   fact-

specific and must be made on a case-by-case basis.”              (ECF No. 26-

                                       5
1,   at   21)   (citing   Provident   Tradesmens   Bank   &    Trust   Co.    v.

Patterson, 390 U.S. 102, 118-119 (1968)).             Rule 19(a) allows

several avenues for finding that a party is “necessary.”                Under

Fed.R.Civ.P. 19(a)(1)(A), a party is “necessary” if, “in that

person’s absence, the court cannot accord complete relief among

existing parties[.]”       Defendants cite to an unreported decision

from the United States District Court for the Eastern District of

North Carolina for the proposition that 19(a)(1)(A) directs courts

to consider “whether failure to join the absent party would

compromise the public interest in avoiding repeated lawsuits on

essentially the same subject matter.”          (ECF No. 26-1, at 21).

Defendants then cite to a United States Court of Appeals for the

Fourth Circuit (“Fourth Circuit”) case, Owens-Illinois, Inc. v.

Meade, 186 F.3d 435, 441 (4th Cir. 1999), for the proposition that

the “potential for factual and legal ‘whip-saw’ weighs heavily in

favor or having one court adjudicate the entire case with all of

the affected parties before it.”          (ECF No. 26-1, at 22).             Yet

Defendants nowhere explain how any such “factual and legal whip-

saw” could or would occur.

      In Owens-Illinois, the court faced a situation where multiple

suits – one in federal court, one in state court – were pending on

the same issue: the arbitrability of the dispute.             Owens-Illinois,

186 F.3d at 441.      Unlike in Owens-Illinois, there is not here “a

high likelihood of incongruous results” of the kind that should

concern this court.        Id.   Just the opposite.       Defendants argue
                                      6
that J. Williams could be subject to “individual tort liability”

as well as liability resulting from “his contractual obligations

as a guarantor of the Franchise Agreement.”                    (ECF No. 36, at 4).

It is axiomatic, however, that neither joint tort-feasors, nor

guarantors, nor indemnitors are considered “necessary” parties

under Rule 19.        See, e.g., Sullivan v. Starwood Hotels and Resorts

Worldwide,     Inc.,    949     F.Supp.2d      324,    331   n.26     (D.Mass.      2013)

(holding      that    neither    joint   tort-feasors          nor    guarantors      are

necessary parties and collecting cases); Montgomery Cty., Md. v.

Jaffe, Raitt, Heuer & Weiss, P.C., 897 F.Supp. 233, 239 (D.Md.

1995) (holding that guarantors are not necessary parties).                               In

light of this fact, Defendants have entirely failed to suggest

what kind of “incongruous results” regarding tort or contractual

liability of J. Williams could render J. Williams a necessary

party.

       The only arguments for J. Williams’ joinder which Defendants

make   with    any    particularity      are    those    based       on    his   being    a

signatory to the Franchise Agreement as well as to a Guarantee,

Indemnification and Acknowledgment, or “Contract Guaranty.”                         While

it is true that “a contracting party is the paradigm of an

indispensable party[,]”          Nat’l Union, 210 F.3d at 252, Defendants

oversimplify the rule.          They argue that “Williams is a contracting

party by virtue of his signing the Contract Guaranty individually,

making   him    the    only     Defendant      other    than    MHI       with   specific

contractual obligations to Pillar to Post.”                     (ECF No. 26-1, at
                                          7
25).    In other words, J. Williams is a contracting party, but he

is not a contracting party for the purposes of Plaintiffs’ breach

of contract claim, which is brought under the Franchise Agreement,

not the Contract Guaranty.           While Defendants are correct to say

that this means J. Williams has “specific contractual obligations

to Pillar to Post[,]” these contractual obligations are those of

a guarantor and indemnitor, neither of which would render him a

“necessary” party, much less an “indispensable” one. See Sullivan,

949 F.Supp.2d at 331 n.26; Montgomery County, Md., 897 F.Supp. at

239.

       With regard to Fed.R.Civ.P. 19(a)(1)(B), the alternate means

of finding a party “necessary,” Defendants merely repeat the text

of the rule without making any argument.            Because J. Williams is

not a “necessary” party, and thus cannot be an “indispensable”

party, the motion to dismiss under Fed.R.Civ.P. 12(b)(7) will be

denied.

       B.     Failure to State a Claim

       The purpose of a motion to dismiss under Rule 12(b)(6) is to

test   the    sufficiency   of   the   complaint.     Presley     v.   City   of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).             A plaintiff’s

complaint need only satisfy the standard of Rule 8(a), which

requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.”         Fed.R.Civ.P. 8(a)(2).        “Rule

8(a)(2)      still   requires    a   ‘showing,’   rather   than    a   blanket

assertion, of entitlement to relief.”         Bell Atl. Corp. v. Twombly,
                                        8
550 U.S. 544, 555 n.3 (2007).      There must be more than “a formulaic

recitation   of   the   elements   of       a   cause    of   action”    or   “naked

assertion[s] devoid of further factual enhancement.”                    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).                    At

this stage, all well-pleaded allegations in a complaint must be

considered as true, Albright v. Oliver, 510 U.S. 266, 268, (1994),

and all factual allegations must be construed in the light most

favorable to the plaintiff, see Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 783 (4th Cir. 1999) (citing Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).               The court can

consider documents attached to the complaint, referred to in the

complaint, or integral to the dispute, if their authenticity is

not challenged.    Strickland-Lucas v. Citibank, N.A., 256 F.Supp.3d

616, 622-23 (D.Md. 2017) (quoting Goines v. Valley Community

Services Bd., 822 F.3d 159, 165-66 (4th Cir. 2016)).

     Plaintiffs bring four claims in their amended complaint: (1)

breach of contract against Ms. Oslund; (2) “Tortious Interference”

against LodeStar, Oslund, Roseman, and the MHI Employees; (3) civil

conspiracy   against     LodeStar,      Oslund,         Roseman,   and    the   MHI

Employees, and (4) “Unfair Competition” under the Lanham Act

against MHI and Oslund.     (ECF No. 23, at 19-23).

     Defendants argue that that an order in the Bankruptcy Case

has preclusive effect with regard to certain issues raised in

Plaintiffs’ complaint.      (ECF No. 26-1, at 27).                 Specifically,

Defendants suggests that “collateral estoppel can be invoked with
                                        9
respect to the causes of action that are based on the good faith

conduct of the Defendants[.]”           Id.   It is not entirely clear which

causes of action “are based on the good faith conduct of the

defendants.”       Defendants argue that “good faith” is relevant to

the claim for tortious interference.            (Id. at 26).

     For collateral estoppel to apply, the party asserting it must

establish five elements, the first of which is that “the issue

precluded must be identical to one previously litigated[.]” Ramsay

v. U.S.N.I.S., 14 F.3d 206, 210 (4th Cir. 1994).              Defendants seem

to suggest that because the Bankruptcy court held that LodeStar

and Roseman acted “in good faith” with regard to the proposed

purchase and use of MHI’s assets, Plaintiffs are precluded from

litigating certain issues which the court must necessarily reach

in analyzing the tortious interference claim.                As will be made

clear below, “good faith” is not an element or issue for any of

Pillar to Post’s claims.        Further, as Plaintiffs correctly assert,

“[t]he    scope    of   any   finding    of   good   faith   was   confined   to

LodeStar’s offer to purchase the assets and the approval of the

trustee’s sale of the assets.”           (ECF No. 31, at 17).

     For the foregoing reasons, collateral estoppel is irrelevant

for the purposes of Defendants’ motion to dismiss.

     1.     Count I: Breach of Contract

     Plaintiffs’ first claim is that Ms. Oslund “breache[d]. . .

the non-compete provision in the Franchise Agreement.”                (ECF No.

23, at 19).       Defendants argue that Ms. Oslund is not bound by the
                                        10
Franchise Agreement.     (ECF No. 26-1, at 29).   Plaintiffs allege

that Ms. Oslund was an officer of MHI, (ECF No. 23, ¶¶ 2, 3, 53),

and thus bound by Section 17.3 of the Franchise Agreement.     That

section states:

          Franchisee covenants that, except as otherwise
          approved in writing by Franchisor, Franchisee,
          or if the Franchisee is a corporation or
          limited liability company, then its officers,
          directors, shareholders, and members shall
          not, for a continuous uninterrupted period
          commencing upon the expiration or termination
          of this Agreement (regardless of the cause for
          termination) and continuing for two (2) years
          thereafter (and in the case of any violation
          of this covenant, for two (2) years after the
          violation   ceases),    either   directly   or
          indirectly, for itself, or through, on behalf
          of, or in conjunction with any person or legal
          entity, own, maintain, operate, engage in, be
          employed by, provide assistance to, or have
          any interest in (as owner or otherwise) any
          business that offers products or services
          which are the same as or similar to the
          products or services offered by the Pillar to
          Post® home inspection franchise under the
          Pillar to Post® System within the Non-
          Exclusive Territory or within 25 miles of the
          perimeter of the Non-Exclusive Territory.

(ECF No. 26-6, at 30).

     Regardless of the language of Section 17.3, Ms. Oslund was

not a signatory to the Franchise Agreement, and under Maryland

law, “[t]he general rule is that one cannot be held to a contract

to which he is not a party.”    Mehul’s Inv. Corp. v. ABD Advisors,

Inc., 130 F.Supp.2d 700, 707 (D. Md. 2001).       What is more, the

Franchise Agreement itself implies that an additional step can be



                                  11
required of the franchisee to effectuate extension of the provision

to non-signatory officers.   Section 17.7 states that:

           At Franchisor’s request, Franchisee shall
           obtain and furnish to Franchisor executed
           covenants similar in substance to those set
           forth in this Section 17 (including covenants
           applicable upon the termination of a person’s
           relationship with Franchisee) from any or all
           of the following persons: (a) all managers of
           Franchisee and any other personnel employed by
           Franchisee who have received or will receive
           training from Franchisor; (b) all officers .
           . . of Franchisee[.]

(ECF No. 26-6, at 31).    Plaintiffs do not allege that Pillar to

Post, as Franchisor, ever requested such a covenant from Ms. Oslund

or anyone else.    Ms. Oslund, therefore, is not a party to any

agreement with a restrictive covenant and is not bound by any

restrictive covenant with Pillar to Post.

     Plaintiffs seek to circumvent Ms. Oslund’s non-signatory

status through the “closely related doctrine.”     (ECF No. 31, at

19-20).   The closely related doctrine holds “that a non-signatory

to a contract may nonetheless be bound by that contract’s forum-

selection clause if the non-signatory is so ‘closely related’ to

the dispute that it becomes ‘foreseeable’ that it will be bound.”

Peterson v. Evapco, Inc., 238 Md.App.1, 33 (2018) (emphasis added).

The closely related doctrine is irrelevant because it has never,

to this court’s knowledge, been applied to a non-compete clause.

Plaintiffs’ suggestion that the court in Peterson “held under

Maryland law that a non-signatory was subject to a confidentiality

agreement signed by the co-owner pursuant to the closely related
                                12
doctrine,” (ECF No. 31, at 19), is incorrect.          Because Ms. Oslund

is not bound by the non-compete clause of the Franchise Agreement,

Plaintiffs have failed to state a claim as to this count.

     2.     Count II: Tortious Interference

     In their complaint, Plaintiffs argue that Defendants’ conduct

“constitutes tortious interference with the advantageous business

relationship    between   Pillar   to    Post   and   MHI,   including   the

Franchise Agreement.”      (ECF No. 23, at 21).         Plaintiffs allege

that Defendants “converted Pillar to Post’s goodwill and favorable

reputation with customers, realtors and other referral sources for

their own benefit and otherwise interfered with Pillar to Post’s

goodwill and favorable reputation with customers, realtors and

other referral sources generated while MHI operated its authorized

franchise   using   the   Pillar   to    Post   trademarks,   trade   name,

proprietary information and system.”        (Id.)

     Tortious interference with contract has five elements: (1) a

contract exists between the plaintiff and a third party, (2) the

defendant knows of that contract, (3) the defendant intentionally

interferes with that contract (and the interference is wrongful

and without justification); (4) the third party breaches that

contract; and (5) the plaintiff suffers damages from the breach.

See Kwang Dong Pharmaceutical Co. v. Han, 205 F.Supp.2d 489, 496

(D.Md. 2002).    In Maryland, the tort has two manifestations and

“is committed [(1)]when a third party’s intentional interference

with another in his or her business or occupation induces a breach
                                    13
of an existing contract or, [(2)] absent an existing contract,

maliciously      or     wrongfully         infringes      upon    an         economic

relationship.”      Macklin v. Robert Logan Assocs., 334 Md. 287, 296-

97 (1994). Somewhat less “interference” is allowed when a contract

is present, than when no contract or a contract terminable at will

is involved.     Id.

     Plaintiffs have failed to plead how exactly the Defendants in

this case induced MHI’s breach.                 In fact, it is not even clear

what breach forms the basis of Plaintiffs’ claim.                Plaintiffs have

adequately pleaded the existence of a contract (the Franchise

Agreement), as well as Defendants’ knowledge of the Franchise

Agreement,    but     they   have    not    specified    which   clause       of   the

Franchise Agreement Defendants induced MHI to breach.                        Indeed,

while MHI is a defendant in this case, Plaintiffs do not allege

that MHI breached the Franchise Agreement. Rather, they only argue

that “Oslund (as an officer) breached the Franchise Agreement[.]”

(ECF No. 23, at 2).          As discussed above, Oslund was not herself

bound by the Franchise Agreement’s non-compete clause, and there

is nothing in the complaint to support Plaintiffs’ conclusory

assertion that the Defendants “cause[d] MHI to breach the Franchise

Agreement[.]”       (Id. at 26).

     Plaintiffs also seemingly raise a tortious interference claim

separate and apart from the Franchise Agreement, arguing that

Defendants’    conduct       meets   the        requirements   “for    the    second

manifestation of the tort[.]”              (ECF No. 31, at 22).        As already
                                           14
mentioned though, this manifestation considers a narrower range of

conduct to be tortious, and Maryland courts have defined that range

of conduct to be “violence or intimidation, defamation, injurious

falsehoods or other fraud, violation of criminal law, and the

institution    or    threat    of   groundless      civil   suits    or    criminal

prosecutions in bad faith.”         Berry & Gould, P.A. v. Berry, 360 Md.

142,   153   (2000).      Plaintiff    nowhere       specifies      what   part    of

Defendants’    conduct    falls     into    this    limited      category,    merely

asserting in its opposition that “Pillar to Post has asserted

extensive factual support for its claim that Defendants interfered

with the franchise relationship and Pillar to Post’s goodwill and

favorable reputation with customers and referral sources in the

market.”     (ECF No. 31, at 22).          That may be so, but none of the

conduct Plaintiffs accuse Defendants of rises to the level required

for their tortious interference claim.               As such, this claim will

be dismissed.

       3.    Count IV: Unfair Competition

       Plaintiff’s     final    stand-alone        cause    of    action     is   for

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a).

Plaintiff alleges that “MHI’s and Oslund’s actions . . . are likely

to cause confusion, or to cause mistake, or to deceive as to the

origin,     sponsorship   or   approval      of    their    goods,   services      or

commercial activity by another person.”                (ECF No. 23, at 23).

Plaintiffs’ allegations revolve around Defendants’ alleged use of

Pillar to Post’s trademarks.         (Id.)
                                       15
        The Fourth Circuit explained the elements of a § 1125(a)

violation as follows:

               A plaintiff alleging causes of action for
               trademark infringement and unfair competition
               must prove (1) that it possesses a mark; (2)
               that the defendant used the mark; (3) that the
               defendant’s use of the mark occurred “in
               commerce”; (4) that the defendant used the
               mark “in connection with the sale, offering
               for sale, distribution, or advertising” of
               goods or services; and (5) that the defendant
               used the mark in a manner likely to confuse
               consumers.

People for the Ethical Treatment of Animals v. Doughney, 263 F.3d

359, 364 (4th Cir. 2001).

        Plaintiffs allege several instances where Defendants used

Plaintiffs’ mark: in an October 22, 2018 Facebook post, Oslund

wrote that “[o]ur new office number is 401.878.3039 email is

rachel@lodestarinspections.com! Can’t wait to hear from you, for

ur next inspections!”       (ECF No. 23, at 18).   In that post, Oslund’s

profile picture depicted her wearing a Pillar to Post shirt and

nametag.       (Id.).   Following the domain in Oslund’s e-mail address

takes    one    to   LodeStar’s   website,   www.Lodestarinspections.com,

which “states that LodeStar was formed in 2018 and has been in the

industry for 12 years, an obvious reference to the continuation of

MHI’s business.”         (Id.).    Similarly, LodeStar’s Facebook page

advertises a review from a customer who recommended LodeStar prior

to its opening for business.            The review references positive

experiences “with [Oslund’s] company” over the prior ten years.

(Id.)
                                      16
       Taken together, these are relatively isolated uses of Pillar

to Post’s mark, but uses which are nonetheless likely to create

confusion regarding LodeStar’s status.                    Read in the light most

favorable to Plaintiffs, these uses of Pillar to Post’s mark appear

designed to create confusion as to whether LodeStar is merely a

continuation of MHI. “Evidence of only a small number of instances

of actual confusion may be dismissed as de minimis.” George & Co.

LLC v. Imagination Entm’t. Ltd., 575 F.3d 383, 398 (4th Cir. 2009).

However, the de minimis exception goes to the question of whether

such isolated instances (or in this case, a single isolated

instance)    are     “likely      to    confuse       consumers.”         Id.    “The

determination       of     likelihood    of       confusion     is   an   ‘inherently

factual’ issue.”           Nat’l Fed’n of the Blind, Inc. v. Loompanics

Enters., Inc., 936 F.Supp. 1232, 1241 (4th Cir. 1996).                     Therefore,

it is inappropriate for the court to apply the de minimis exception

as a ground for dismissal.

       On summary judgment however, “where an inference of probable

consumer confusion can not reasonably be drawn from the undisputed

facts,    there     is    no   issue   for    trial      and   summary    judgment   is

appropriate.”       Id. at 1241-42.           Here, as Plaintiffs have not yet

been     afforded        the   “opportunity        for    reasonable      discovery,”

conversion to summary judgment is inappropriate.                     E.I. du Pont de

Nemours and Co. v. Kolon Industries, Inc., 637 F.3d 435, 448-49

(4th Cir. 2011).


                                             17
        Plaintiffs have stated a claim for violation of the Lanham

Act; Count IV of the Amended Complaint will not be dismissed.

        4.     Count III: Civil Conspiracy

        Plaintiffs’       final   count   alleges    that    LodeStar,    Oslund,

Roseman and the MHI employees engaged in a civil conspiracy to (1)

cause MHI to breach the Franchise Agreement, (2) transfer MHI’s

business, goodwill, and favorable reputation to LodeStar without

consideration or approval of the Bankruptcy Court, (3) tortiously

interfere with the franchise relationship between Pillar to Post

and MHI, and (4) tortiously interfere with Pillar to Post’s

goodwill and favorable reputation with customers, realtors and

other referral sources generated while MHI operated its authorized

franchise using Pillar to Post trademark, trade name, proprietary

information and system.           (ECF No. 23, at 22-23).

        Under Maryland law, civil conspiracy is not an independent

cause of action.          See Hejirika v. Md. Div. of Corr., 264 F.Supp.2d

341, 346-47 (D.Md. 2003).            Rather, a “defendant’s liability for

civil        conspiracy    depends   entirely   on    its     liability   for   a

substantive tort.”          Fare Deals, Ltd. V. World Choice Travel.Com,

Inc., 180 F.Supp.2d 678, 692 (D.Md. 2001).                  As discussed above,

Plaintiff has failed to state a claim for breach of contract or

tortious interference. Therefore, there can be no civil conspiracy

as to these counts.

        It does not appear that Plaintiff intended to include a Lanham

Act violation independent of any tortious interference claim in
                                          18
this count.    Plaintiffs’ Lanham Act claim is directed to Oslund

and MHI.     Again, civil conspiracy requires “an agreement by at

least two persons[.]”     Baltimore-Washington Tel. Co. v. Hot Leads

Co.   LLC,    584   F.Supp.2d    736,     744    (D.Md.    2008)   (emphasis   in

original).    As noted in that case, the “‘intracorporate conspiracy

doctrine’ holds that acts of corporate agents are attributed to

the   corporation   itself,     thereby      negating     the   multiplicity   of

actors necessary for the formation of a conspiracy.                 In essence,

this means that a corporation cannot conspire with its employees,

and its employees, when acting in the scope of their employment,

cannot conspire among themselves.”                It is not clear in what

capacity Plaintiffs allege Ms. Oslund was acting, and MHI is not

sued for civil conspiracy.        The other defendants alleged to have

participated in the civil conspiracy are not alleged to have

participated in the Lanham Act violation.            Accordingly, this claim

will also be dismissed.

III. Conclusion

      For the foregoing reasons, the motion to dismiss or in the

alternative for summary judgment filed by Defendants will be

granted in part and denied in part.             A separate order will follow.



                                                       /s/
                                             DEBORAH K. CHASANOW
                                             United States District Judge




                                        19
